DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amended claims filed on March 14, 2022.  Claims 1-18 and 28-30 have been canceled.  Claims 19 and 34 have been amended.

Response to Arguments
Applicant's arguments filed March 14, 2022 have been fully considered but they are not persuasive. The examiner noted that although the amendments overcome the previous rejection with respect to having the first and second conversion parts arranged on both the imaging chip and the signal processing chip, the amendments now include features not present in the specifications and that render the claim indefinite.  Claim 19 note requires a first conversion part that converts the first signal into a digital signal; and a second conversion part that converts the second signal into the digital signal.  This new limitations require that the first and second conversion parts generate the same digital signal.  These features are not present in the specifications and raise issues as to what the intentions of the applicant is as for the operations of both conversion parts as indicated in the rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-27 and 31-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 19, claim 19 recites the following: 
“An electronic device, comprising: 
an image sensor that is configured to include: 
a plurality of first pixels arranged in a row direction and in a column direction in a first area where a first signal is generated by capturing an image with incident light under a first image-capturing condition and that include a first photoelectric conversion part that converts light into electric charge, and a first transfer part that transfers the electric charge converted by the first photoelectric conversion part; 
a plurality of second pixels arranged in the row direction and in the column direction in a second area different from the first area, a second signal being generated in the second area, which is located on a side of the row direction side from the first area, by capturing an image with incident light under a second image-capturing condition and that include a second photoelectric conversion part that converts light into electric charge, and a second transfer part that transfers the electric charge converted by the second photoelectric conversion part; 
first control wiring that is connected to the plurality of first transfer parts and that outputs a control signal for controlling the plurality of first transfer part; parts; 
second control wiring that is connected to the plurality of second transfer parts and that outputs a control signal for controlling the plurality of second transfer parts; 
a first conversion part that converts the first signal into a digital signal; and  
a second conversion part that converts the second signal into the digital signal; and 
a processor that is configured to control the image sensor to adjust the second image-capturing condition as the first image-capturing condition is adjusted, 
wherein the image sensor has an imaging chip on which the plurality of first pixels and the plurality of second pixels are arranged, and a signal processing chip on which the first conversion part and the second conversion part are arranged, and 
the imaging chip is stacked by the signal processing chip.”
Claim 19 appears to require the both the first and second conversion parts produce the same digital signal by reciting that a first conversion part converts the first signal into a digital signal and a second conversion part that converts the second signal into the digital signal.  The specifications of the present application do not provide support for “a first conversion part that converts the first signal into a digital signal; and a second conversion part that converts the second signal into the digital signal”.  Therefore, claim 19 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.

Regarding claims 20-27 and 31-34, claims 20-27 and 31-34 are also rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement because they depend directly or indirectly from claim 19 and fail to overcome the issues presented in the rejection of claim 19.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-27 and 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, claim 19 recites the following: 
“An electronic device, comprising: 
an image sensor that is configured to include: 
a plurality of first pixels arranged in a row direction and in a column direction in a first area where a first signal is generated by capturing an image with incident light under a first image-capturing condition and that include a first photoelectric conversion part that converts light into electric charge, and a first transfer part that transfers the electric charge converted by the first photoelectric conversion part; 
a plurality of second pixels arranged in the row direction and in the column direction in a second area different from the first area, a second signal being generated in the second area, which is located on a side of the row direction side from the first area, by capturing an image with incident light under a second image-capturing condition and that include a second photoelectric conversion part that converts light into electric charge, and a second transfer part that transfers the electric charge converted by the second photoelectric conversion part; 
first control wiring that is connected to the plurality of first transfer parts and that outputs a control signal for controlling the plurality of first transfer part; parts; 
second control wiring that is connected to the plurality of second transfer parts and that outputs a control signal for controlling the plurality of second transfer parts; 
a first conversion part that converts the first signal into a digital signal; and  
a second conversion part that converts the second signal into the digital signal; and 
a processor that is configured to control the image sensor to adjust the second image-capturing condition as the first image-capturing condition is adjusted, 
wherein the image sensor has an imaging chip on which the plurality of first pixels and the plurality of second pixels are arranged, and a signal processing chip on which the first conversion part and the second conversion part are arranged, and 
the imaging chip is stacked by the signal processing chip.”
Claim 19 appears to require the both the first and second conversion parts produce the same digital signal by reciting that a first conversion part converts the first signal into a digital signal and a second conversion part that converts the second signal into the digital signal.  The claims as presented render the claim indefinite as it is not clear from the specifications, how the first and second conversion part produce the digital signal.

Regarding claims 20-27 and 31-34, claims 20-27 and 31-34 are also rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention because they depend directly or indirectly from claim 19 and fail to overcome the issues presented in the rejection of claim 19.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández/ whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/           Primary Examiner, Art Unit 2697
June 15, 2022